Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 06/24/2019 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 04/22/2020 and 02/19/2021 has been considered.


Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1, 8 and 15.  Claim 1 used a representative claim provides for “determining, by a protection module, a DNS query”. This seems to be an incomplete implementation.  Examiner suggests clarifying the implementation steps by reciting “determining…receipt of a DNS query…” Claims 8 and 15 also would benefit from clarification. 
Claim 3, 10 and 17.  Claim 3 used a representative claim provides for “at least one of…and”.  The alternatives listed are treated in the disjunctive because of the use of the alternatives in separate form in the claims following claim 3 (e.g. claims 4-6) and Applicant’s specification (paras. 62-65).  If Applicant meant to recite the alternatives as a conjunction, wherein each condition would need to be evaluated, clarification is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Such claim limitation(s) is/are: 
“determining (determine), by…a protection module…”, “connecting (connect), by…a protection module…” in claim 1, 8.  

Claim 1 is used as representative claims.  The claims invoke 112(f) because it uses a generic place holder “protection module” (prong 1) coupled with functional language linked with transitional words “determining” or “connecting” (prong 2) , the “protection module” is not modified by sufficiently definite structure or material for performing the claims function (prong 3) as required in MPEP 2181(I).  Thus, since the three prong test applies here, the limitation invokes 112(f).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, see fig. 1 and paras. 27-68 and for describing structure of material or acts for performing claimed function, wherein the “protection module” is limited to the functions indicated in the claims and specification as being performed.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamos (US 9,083,727), herein after Stamos.

Regarding claim 1, 
Stamos teaches a method for connecting a Domain Name System (DNS) secure resolution protocol, the method comprising: determining, by a protection module, a DNS query from a client 
Applicant’s specification provides for a “DNS secure resolution protocol” to be protocols for employing DNSSEC or other such protection and security mechanisms (see para. 4). (Here, see figs. 1-3, col. 3, ll. 24-25, 37-40, and 54-61, DNS resolution process connection using DNSSEC protocols (i.e. “DNS secure resolution protocol”), wherein the policy engine (i.e. “protection module”) of browser1 determines user input for a domain inquiry (i.e. a “DNS query”);
determining, by the protection module, a fulfillment of at least one condition for connecting the DNS secure resolution protocol, wherein the at least one condition is obtained from a database; 
(see figs. 3 (e.g. 308), col. 3, ll. 37-64, determining by the policy engine (e.g. col. 3, ll. 3-5) fulfilment of the policy requirements (i.e. “condition”) for the DNS resolution process using DNSSEC, wherein the policies are obtained using a policy database 212);
and connecting, by the protection module, the DNS secure resolution protocol for the client when the at least one condition for connecting the DNS secure resolution protocol is fulfilled
(see fig. 3 (e.g. 308 and 310), col. 3, ll. 37-67, the policy engine of the browser allowing user to connect by requiring use of DNSEC resolution process in receiving information from name server and displaying address resolved when requirement of policy for DNS resolution process connection is fulfilled).



Regarding independent claims 8 and 15, 
The claims recite a system and a non-transitory computer-readable medium storing thereon computer executable instructions that execute the method of claim 1; therefore, the same rationale for rejection applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 2, 3, 7, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos as being applied to claims 1, 8, and 15 above, and further in view of Hyatt et al. (US 2015/0319097), herein after Hyatt.

Regarding claims 2, 9, and 16,
Stamos teaches the limitations as described in claims 1, 8 and 15 above.
Stamos further teaches connecting to a different DNS secure resolution protocol  
(see table 3, col 10, 42-57, wherein based on connection requirements of policy, a connection can be made using a different DNS secure resolution protocol (e.g. switch to using TLS as default, or as indicated in table 3 use HTTPS when TLS policy not met)).  
Although, Stamos teaches determining fulfillment of policies to provide for a DNS connection and utilizing a different secure protocol; Stamos fails to teach using a policy that determines whether an availability of the network connection decreases after the connection of the DNS protocol. 
Hyatt teaches determining whether an availability of the network connection decreases after2 the connection of the DNS secure resolution protocol; 
(see fig. 1 and 2c, para. 34, 64, determining whether a significant degradation of failure is detected in performance of DNS name server, wherein the performance is monitored on an ongoing basis and determination of significant degradation or failure can be in response to DNS request having been connected to recursive DNS name server and being in queue (i.e. “after the connection of…protocol”), further wherein connections can be monitored based on DNSSEC protocols (e.g. para 42)).  
and [connecting to a different DNS secure resolution protocol] when the availability of the network connection decreases after the connection of the DNS secure resolution protocol.
(see fig. 1 and 2c, para. 34, 64, performing an action when a significant degradation of failure is detected in performance of DNS name server).  
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in i.e. monitoring performance for degradation and failure, see Hyatt, paras. 34, 64) to a known device (i.e. policy engine see Stamos).  One would do so for the benefit of allowing user to view source content without modification (see Cowan, para. 103).    

Regarding claims 3, 10, and 17,
Stamos teaches the limitations as described in claims 1, 8 and 15 above.
Stamos fails to teach wherein conditions for connecting a DNS secure resolution protocol comprises at least one of a lowering of a mean data transfer rate; connecting to a public access point; obtaining access to one or more corporate resources; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol.
However in analogous art Hyatt teaches wherein the condition for connecting a DNS secure resolution protocol comprises at least one of: 
a lowering of a mean data transfer rate in a computer network; connecting to a public access point; obtaining access to one or more corporate resources in the computer network; obtaining access to resources from a list of protected resources; and an address of a requested resource not being obtained using a DNS protocol.
(see paras. 59-61 and 68, wherein conditions for connecting to name servers comprises at least adjusting a query throughput, queries/sec, (i.e. “mean”) to maintain a threshold for the name server).
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The and an address of a requested resource not being obtained using a DNS protocol as taught in Hyatt because it amounts to applying a known technique (i.e. adjusting a query throughput, see Hyatt, paras. 59-61) to a known device (i.e. policy engine).  One would do so for the benefit of maintaining a threshold for the name server (see Hyatt, para. 59-61 and 68).    

Regarding claims 7 and 14
Stamos teaches the limitations as described in claims 1 and 8 above.
Stamos further teaches wherein the at least one condition for connecting the DNS secure resolution protocol is modified, disabled or enabled by [an administrator or a user] of the database from which the at least one condition is obtained.
(see cols. 5 and 9, ll. 11-13, 34-36, and 28-30, conditions for connecting to name server of the DPF policies are modified, enabled by domain controller and maintained in a registry from which DPF is obtained).
Although, Stamos teaches making modification by a domain controller it does not explicitly state and fails to teach that the domain controller could be an administrator or a user.
Hyatt teaches [is modified, disabled or enabled by] an administrator or a user.
(see para. 77-78, administrator is in control of what policies can be set for name server connectivity).
Stamos and Hyatt are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include that the domain controller could be an administrator or a user as taught in Hyatt because it amounts to applying a known technique (i.e. utilizing an administrator for setting policies, see Hyatt, paras. 77-78) to a known device (i.e. policy engine with domain controller).  One would do so for the benefit of modifying conditions (see Hyatt, para. 77-78).    


Claims 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos and Hyatt as being applied to claims 2, 3, 7, 9, 10, 14, 16 and 17 above, and further in view of Anderson et al. (US 2010/0332680), herein after Anderson.

Regarding claims 4, 11, and 18,
Stamos and Hyatt teach the limitations as described in claims 3, 10 and 17 above.
Stamos in view of Hyatt fails to teach lowering a number of DNS queries being transmitted by at least one client for lowering of the mean data transfer.
However, in analogous art Anderson teaches when the fulfilled condition for connecting the DNS secure resolution protocol comprises the lowering of the mean data 
(see paras. 43 and 49, reduction of network traffic comprises reducing number of DNS queries being transmitted by user).
Stamos, Hyatt and Anderson are in the same field of endeavor as the present invention, the references are directed to addressing policies or loading of name server protocols. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include lowering a number of DNS queries being transmitted by at least one client for lowering of the mean data transfer as taught in Anderson because it amounts to applying a known technique (i.e. reducing DNS queries, see Anderson, paras. 43, 49) to a known device (i.e. policy engine).  One would do so for the benefit of reduction of traffic (see Anderson, paras. 43, 49).    

Regarding claims 5, 12, and 19,
Stamos, Hyatt and Anderson teach the limitations as described in claims 4, 11 and 18 above.
Stamos further teaches wherein the lowering of the number of DNS queries includes installing a single encrypted connection.
(see table 3, col 10, 42-57, allowing only queries via a default connection in essence lowering the number of queries accepted by name servers by only using  a default single secure connection (e.g. HTTPS when TLS policy not met or HTTPS only)).  

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamos and Hyatt as being applied to claims 2, 3, 7, 9, 10, 14, 16 and 17 above, and further in view of Nix (US 2019/0332774), herein after Nix.

Regarding claims 6, 13, and 20,
Stamos and Hyatt teach the limitations as described in claims 3, 10 and 17 above.
Stamos in view of Hyatt fails to teach connecting to a public access network by identifying a public access point from a list of SSID.
However, in analogous art Nix teaches when the fulfilled condition for connecting the DNS secure resolution protocol comprises the connecting to the public access network, determining the connection to the public access network by: identifying a heuristic signature of a known name of the access point; or identifying the public access point from a list of public Service Set Identifiers (SSIDs).
(see paras. 172, in determining if DNSSEC can be used fulfilling the condition of authorizing the user utilizing a network access point with SSID, obtained from a list of SSID (e.g. para. 91)).
Stamos, Hyatt and Nix are in the same field of endeavor as the present invention, the references are name server connectivity. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include connecting to a public access network by identifying a public access point from a list of SSID as taught in Nix because it amounts to applying a known technique (i.e. authorizing user on a SSID, see Nix, paras. 91) to a known device (i.e. policy engine).  One would do so for the benefit of determining public access connectivity (see Nix, paras. 91).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20140280305 – James, implementation of traffic management rules for DNS resolution server.
US 20120096166 – Devarapalli, load balancing DNSSEC capable DNS servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                       






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g. figs. 1 and 2, policy engine 208 of browser 104.  See generally col. 3, ll. 10-16, whenever browser 104 is described as performing a task, either a single component or a subset of components or all components of browser 104 may cooperate to perform the task.  Applicant’s specification provides for the “protection module” to be included on device 110 which is also device with client browser for user (fig. 1 and para. 24-27).
        2 Examiner interprets “after the connection” in view of applicants specification wherein in event of fulfilling the condition for connecting a DNS secure resolution protocol, the protection module 112 connects the DNS secure resolution protocol for the client. As a result, all the DNS queries of the application 111 will be sent to a DNS resolver 131 by the DNS secure resolution protocol (para. 29).  Therefore, requiring only a connection to a resolver to then determine “network connection decreases”.